Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to disclose information material to patentability 
Applicant did not file any IDS. The Examiner reminds Applicant that he has the duty to disclose, if he finds information material to patentability. 37 C.F.R. 1.56 (a) recites “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned” (emphasis added).  
The Examiner found Xie et al. (“An Efficient Vector-Raster Overlay Algorithm for High-Accuracy and High-Efficiency Surface Area Calculations of Irregularly Shaped Land Use Patches”).  Some authors of Xie et al. are inventors in this Application.  The disclosure of Xie et al. is essentially identical to Applicant’s claimed invention and even share an identical figure (Fig. 8) used to illustrate the inventive concept.  Xie et al. should have been disclosed to the Examiner.  Applicant is notified to remedy the situation by disclosing any material information. 

Claim Interpretation
Regarding “four-to-coordinate extremums,” the term “four-to-coordinate” is not commonly used, and the meaning is unclear without the assistance of the specification.  The specification recites “four-to-

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a four-to-coordinate extremum module,” “a minimum raster slice module,” “a pixel row outer rectangle module,” “a cropping module,” and “a pixel attribute allocation module” in claim 15. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and address all remaining issues.

Claim 3 is distinguished from Xie et al. (“An Efficient Vector-Raster Overlay Algorithm for High-Accuracy and High-Efficiency Surface Area Calculations of Irregularly Shaped Land Use Patches”) because of the combination of the limitations in the claim and its parent claims, particularly the limitation:  
    PNG
    media_image1.png
    282
    656
    media_image1.png
    Greyscale
.   Any change to the equation may alter the Examiner’s determination. 
The Examiner reminds Applicant of the duty to disclose material information related to the Application, which includes the features claimed in Claims 3-6 and 10. 

Comment
Claim 1 recites “A method for vector-raster overlay analysis of a ground surface image area based on edge clipping.”  The algorithm steps are integrated into a practical application.  The overlay analysis is especially useful in the context of GIS systems (See https://desktop.arcgis.com/en/arcmap/10.3/analyze/commonly-used-tools/overlay-analysis.htm).

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recites “a simple data structure.”  It is unclear what the term “simple” means, and it is subjective.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 18 recites “A computer storage medium.”  Applicant's disclosure does not provide a definition and even a discussion about the term. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO (see In re Zletz, 893 F.2d 319 Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Thus, the interpretation of the “computer storage medium” allows an open ended listing of computer-readable mediums fails to limit the claim to only non-transitory tangible media, and therefore is non-statutory (see 1351 Off. Gaz. Pat. Office 212 (February 23, 2010)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“An Efficient Vector-Raster Overlay Algorithm for High-Accuracy and High-Efficiency Surface Area Calculations of Irregularly Shaped Land Use Patches”).
Regarding Claim 1, Xie teaches or suggests A method for vector-raster overlay analysis of a ground surface image area based on edge clipping (
“An Efficient Vector-Raster Overlay Algorithm for High-Accuracy and High-Efficiency Surface Area Calculations of Irregularly Shaped Land Use Patches.”  Xie Title.  The recited surface area is mapped to the ground surface. 
“Then, a vector-raster overlay algorithm (VROA) is used that considers the precise clipping of raster cells using the vector polygon boundary.”  Xie Abstract.), comprising: 
Step S1: collecting data of a raster dataset A and a vector dataset B of an area to be measured (

    PNG
    media_image2.png
    937
    676
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    864
    723
    media_image3.png
    Greyscale
	The recited “input surface area raster” in Figure 6 may correspond to the claimed “raster dataset A.”

“An Efficient Vector-Raster Overlay Algorithm for High-Accuracy and High-Efficiency Surface Area Calculations of Irregularly Shaped Land Use Patches.”  Xie Title.); 
Step S2: traversing a polygon b in the vector dataset B to obtain four-to-coordinate extremums (
The recited “pEnv” in Algortithm A1 VROA line 3 are defined by the claimed “obtain four-to-coordinate extremums.”); 
Step S3: traversing the polygon b to obtain a smallest raster slice a of the raster dataset A completely covering the polygon b (

    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale
 Xie Fig. 5. 
See Applicant’s Fig. 8. 
	The polygon in Fig. 5 is mapped to the claimed polygon b.); 
Step S4: traversing the raster slice a by row to obtain an outer rectangle R of a pixel row (
“For each row between start and end rows of SAR covered by pEnv.”  Algortithm A1 VROA line 4.
“Obtain minimum enclosing rectangle (rEnv) of row.”  Algortithm A1 VROA line 5.
The recited “rEnv” is mapped to the claimed “outer rectangle R of a pixel row.”); 
Step S5: cropping the polygon b using the outer rectangle R to obtain a resulting point-set polygon S (
“Clip p by rEnv and name the clipped polygon as cp.”  Algortithm A1 VROA line 6.
The recited “cp” may be mapped to the claimed “resulting point-set polygon S.”), 
storing a result obtained by traversing the resulting point-set polygon S into a result set C (
“Get the start point in cp and save it in a temp points array named tmpPoints.”  Algortithm A1 VROA line 7.), 
allocating a pixel attribute value according to an area ratio, and including in the result set C (
“For the polygon surface area calculation step, VROA was implemented based on the ratio between the intersecting polygon area and the cell area to determine the area of intersecting polygons that will be assigned from the raster values. In this way, the VROA-based method obtains values that are close to the TIN-based method.”  Xie 4.1. Precision Analysis.

    PNG
    media_image5.png
    140
    533
    media_image5.png
    Greyscale
  Algorithm A1 VROA.
Xie discloses the use of attributes, stating “The attribute table of each intersecting polygon contains the location information of the original raster cells. The intersecting polygon can then be calculated and assigned from the cell value (surface area) based on the ratio between the intersecting polygon area and the cell area.”  Xie 2.2.2. Vector-Raster Overlay Statistics. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Xie’s teaching of an area ratio for each pX with Xie’s teaching of the use and storing attributes associated with entities.  The suggestion/motivation would have been in order to save the calculation state.  The data may be reused for debugging and/or reuse. 
); and 
Step S6: collating attribute values in the result set C as a result for overlay analysis of the raster dataset A and the vector dataset B (Id.).
Regarding “allocating a pixel attribute value according to an area ratio,” the Examiner has explained that Xie teaches calculating an area ratio for each associated pixel. 
Xie discloses the use and storing attributes, stating “The attribute table of each intersecting polygon contains the location information of the original raster cells. The intersecting polygon can then be calculated and assigned from the cell value (surface area) based on the ratio between the intersecting polygon area and the cell area.”  Xie 2.2.2. Vector-Raster Overlay Statistics. 
However, the teachings may belong to different embodiments; or at least it is unclear whether the teachings belong to the same embodiment.  The Examiner conducts an obviousness analysis.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Xie’s teaching of an area ratio for each pX with Xie’s teaching of the use and storing attributes associated with entities.  The suggestion/motivation would have been in order to save the calculation state.  The data may be reused for debugging and/or reuse. 

Regarding Claim 2, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 1, 
wherein specific steps in Step S2 comprise: 
Step S21: traversing the polygon b of the vector dataset B (“For each polygon(p) in PD.”  Algortithm A1 VROA line 1.); 
Step S22: initializing the four-to-coordinate extremums of the polygon b as XE, XW, YN, and YS (“Define pArea=0 as the surface area of cp.”  Algortithm A1 VROA line 2.

    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale

XE, XW, YN, and YS may correspond to the Xmax, Xmin, Ymax, and Ymin of the Surface Area Raster. ), respectively (the process is repeated for each pologon.); 
Step S23: traversing a node of the polygon b to be set as (Xb, Yb) (may correspond to the original points of polygon as shown in Figure 5.); 
Step S24: determining an execution edge, wherein 
if Xb>XE, then XE=Xb; 
if Xb<XW, then XW=Xb, 
if Yb>YN, then YN=Yb; and 
if Yb<YS, then YS=Yb (
The Examiner takes an Official Notice that it would have been well-known in the art that a minimum enclosing rectangle’s four extremums are found by finding the maximum and minimum of all coordinates of the original points of a polygon.  The benefits of combining this well-known knowledge would have been that accurately and effectively the minimum enclosing rectangle.
Using Fig. 5 as an example: 
    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale

); and 
Step S25: including the four-to-coordinate extremums XE, XW, YN, and YS into an attribute list of the polygon b after the node of the polygon b is traversed (Id.) and 
executing from Step S21 in cycle until all polygons in the vector dataset B are traversed (“For each polygon(p) in PD.”  Algortithm A1 VROA line 1.).

Regarding Claim 7, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 1, wherein in Step S1, 
the area to be measured is an area of a ground surface image to be measured (Xie Title, Abstract.); 
the raster dataset A comprises a regular grid dividing the ground surface image, each grid unit is a pixel, and the pixel is a smallest unit forming a digital image (
    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale
 The Surface Area Raster comprises cells/pixels.); and 
the vector dataset B comprises a plurality of polygon data of the ground surface image (The recited “land use polygon dataset” in Figure 6 may correspond to the claimed “vector dataset B.”).

Regarding Claim 8, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 7, wherein in Step S5, the resulting point-set polygon S comprises a plurality of temporary polygons (Figure 5.  Algorithm A1 VROA lines 7-23.); and 
the area ratio is a ratio of an area of a temporary polygon to an area of a pixel where the temporary polygon is located (
    PNG
    media_image5.png
    140
    533
    media_image5.png
    Greyscale
  Algorithm A1 VROA.).

Regarding Claim 9, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 1, wherein in Step S2, the four-to-coordinate extremums are edge coordinate extremums in four directions of east, west, south, and north of the polygon b (
    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale

).

Regarding Claim 11, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 1, wherein a step is added between Step S4 and Step S5, the step comprising: 
determining whether all outer rectangles in the raster slice a have cropped the polygon b (“For each row between start and end rows of SAR covered by pEnv.”  Algorithm A1 VROA line 4.  Before the end row has been completed, the polygon b is not fully cropped. ); 
wherein if not, the polygon b is cropped using the outer rectangle R to obtain the resulting point-set polygon S (Id.); and if yes, iteration of Step S5 is completed (Id.). 

Regarding Claim 12, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 11, wherein a step is added between Step S5 and Step S6, the step comprising: 
repeating Step S5 until all outer rectangles of the raster slice a have cropped the polygon b (For each row between start and end rows of SAR covered by pEnv.”  Algorithm A1 VROA line 4.  Before the end row has been completed, the polygon b is not fully cropped.). 

The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 12, wherein Step S54 comprises: 
comparing values of P.sub.c+1 and P.sub.1 (
    PNG
    media_image6.png
    47
    484
    media_image6.png
    Greyscale
 Xie Algorithm A1 VROA.); 
wherein if P.sub.c+1=P.sub.1, then the area S.sub.v of the temporary polygon s-tmp surrounded by the point set in the temporary queue L is calculated (Id.); 
setting the area of the pixel n as S.sub.r, allocating the attribute value of the pixel n according to the ratio of S.sub.v/S.sub.r (
    PNG
    media_image7.png
    142
    536
    media_image7.png
    Greyscale

Also see the Examiner’s analysis regarding attributes for Claim 1.) and determining whether all outer rectangles in the raster slice a have cropped the polygon b (“For each row between start and end rows of SAR covered by pEnv.”  Algorithm A1 VROA line 4.), 
wherein if not, then the polygon b is cropped using the outer rectangle R (When the processing of the end row has not been completed.) to obtain the resulting point-set polygon S (
    PNG
    media_image4.png
    372
    739
    media_image4.png
    Greyscale
); and if yes, then iteration of Step S5 is completed (“For each row between start and end rows of SAR covered by pEnv.”  Algorithm A1 VROA line 4. When the processing of the end row has been completed.); and 
if P.sub.c+1≠P1, then the number n of the pixel where P.sub.c is located is extracted and the number m of the pixel where P.sub.c+1 is located is extracted (
    PNG
    media_image8.png
    280
    705
    media_image8.png
    Greyscale
Algorithm A1 VROA.).

Regarding Claim 14, Xie teaches or suggests The method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 13, wherein specific steps in Step S6 comprise: 
Step S61: summing up pixel attribute values of the resulting point-set polygon S (
“Define pSA = CalculateArea(pX, tmpPoints, rEnv)” and “Set pArea=pArea+pSA”.  Algorithm A1 VROA.); 
Step S62: setting a result set as C, storing the pixel attribute values in the resulting point-set polygon S into the result set C, and outputting (Also see the Examiner’s analysis regarding attributes for Claim 1.); and 
Step S63: determining whether a polygon in the vector dataset B has been traversed, wherein if not, Step S2 is executed; and if yes, iteration is completed (“For each polygon(p) in PD.”  Algorithm A1 VROA line 1.).

Regarding Claim 15, Xie teaches or suggests A system for vector-raster overlay analysis of a ground surface image area based on edge clipping, comprising a four-to-coordinate extremum module, a minimum raster slice module, a pixel row outer rectangle module, a cropping module, and a pixel attribute allocation module; wherein the four-to-coordinate extremum module, the smallest raster slice module, the pixel row outer rectangle module, the cropping module, and the pixel attribute allocation module are connected in series (Algorithm A1 VROA, showing the sequence of steps.); 
the four-to-coordinate extremum module is configured to traverse graphic data of a polygon b in a vector dataset B to obtain four-to-coordinate extremums of the polygon b (See Claim 1 rejection for detailed analysis.  Xie Figs. 2 and 6 and Algortithm A1 VROA.); 
the vector dataset B comprises a plurality of polygon data of a ground surface image, the polygon b is a polygon formed by an edge of the ground surface image to be measured, and the four-to-coordinate extremums are edge coordinate extremums in four directions of east, west, south, and north of the polygon b (See Claims 1 and 2 rejections for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.); 
the minimum raster slice module is configured to obtain data of a smallest raster slice a of a raster dataset A completely covering the polygon b according to starting point coordinates of the raster dataset A, pixel sizes of the raster dataset A, and the four-to-coordinate extremums of the polygon b (See Claims 1 and 7 rejections for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.); 
the raster dataset A comprises spatial information of the ground surface image and a pixel is a smallest unit of a digital image (See Claims 1 and 7 rejection for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.); 
the pixel row outer rectangle module is configured to traverse the raster slice a by row to obtain an outer rectangle R of a pixel row (See Claim 1 rejection for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.); 
the cropping module is configured to crop the polygon b using the outer rectangle R to obtain a resulting point-set polygon S comprising a plurality of temporary polygons and pixels (See Claim 1 rejection for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.); and 
the pixel attribute allocation module is configured to traverse the resulting point-set polygon S and allocate a pixel attribute value of the resulting point-set polygon S according to a ratio of an area of a temporary polygon to an area of a pixel where the temporary polygon is located as an analysis result (See Claim 1 rejection for detailed analysis.  Xie Fig. 6 and Algortithm A1 VROA.).

Regarding Claim 16, Xie teaches or suggests The system for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 15, wherein the raster dataset A comprises a regular grid dividing the ground surface image and each grid unit is a pixel (See Claim 7 rejection for detailed analysis.).

Regarding Claim 17, Xie teaches or suggests The system for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 15, 
wherein the vector dataset B comprises large-scale terrain image data of the ground surface image (The recited “land use polygon dataset” in Xie Figure 6 may correspond to the claimed “vector dataset B.”  Xie 2.1. Study Area and Data.) and 
a structure of vector data of the ground surface image comprises a simple data structure, a topological data structure, and a curved surface data structure (
The Examiner takes an Official Notice that it would have been well-known in the art that a structure of vector data of a surface area may include a topological data structure, a curved surface data structure, and an additional data structure.  The benefits of combining this well-known knowledge would have been that the surface area could be sufficient represented with sufficient details. ).

Regarding Claim 18, Xie teaches or suggests A computer storage medium, storing a computer program executable by a computer processor, wherein the computer program is executed according to the method for vector-raster overlay analysis of a ground surface image area based on edge clipping according to claim 1 (See Claim 1 rejection for detailed analysis.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611